DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 1-15 in the preliminary amendment filed 1/15/2021 are acknowledged and accepted.
     Contrary to Applicants’ assertion, a substitute specification does not appear to be present as part of the preliminary amendment filed 1/15/2021.

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 1/15/2021.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “33” has been used to designate both xyz stage and z-direction (See Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 1- Reference numeral 26
Figure 5- Reference numerals 27, 34
Figure 9- Reference numerals 25, 26, 27, 28.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 3- ‘The present disclosure is directed to an’ should read ‘An’
Abstract, line 11- delete ‘[Fig. 1]’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
In the title of the disclosure- ‘bilogical’ should read ‘biological’ (See Page 2 of the Application Data Sheet)
Page 10, line 23- ‘angel’ should read ‘angle’.  
Appropriate correction is required.

Claim Objections
     Claims 9-15 are objected to because of the following informalities:  
Claim 9 recites the limitation "the focus for all detection wavelength ranges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the focus for all illumination wavelength ranges" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 include the abbreviation “PCR” in line 2.  The full, unabbreviated word or phrase must be included the first time an abbreviation is used.
Claim 11 recites the limitation "the consumable" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the x- and y-axis" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the z-axis" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sample" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the field of view with the different illumination wavelength ranges" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the field of view for each assigned detection wavelength range" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-15 are dependent on Claim 11, and hence inherit the deficiencies of Claim 11.
Claim 12 recites the limitation "the xyz-stage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the downholder" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Allowable Subject Matter
     Claims 1-8 are allowed.
     Claims 9-15 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2015/0228069 A1 to Fresquet et al.
U.S. Patent Application Publication US 2015/0243024 A1 to Fresquet et al.
U.S. Patent No. 5835262 to Iketaki et al.
U.S. Patent No. 9052494 to Hwang et al.
     This application is in condition for allowance except for the following formal matters: 
See Sections 6-7 above regarding informalities with the drawings.
See Sections 9, 11 above regarding informalities with the specification.
See Section 12 above regarding informalities with the claims.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/26/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872